Citation Nr: 1437574	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-26 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension debt in the amount of $31,372.67 was properly created.
 
2.  Entitlement to waiver of overpayment of nonservice-connected pension benefits in the amount of $31,372.67.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 determination by the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2012, the Veteran testified at a video conference hearing before the undersigned.  A copy of the transcript has been incorporated into the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

Despite the Veteran's contentions at her November 2012 Board hearing that she disagreed with the calculation of her alleged debt, the question of the validity of the debt has not been formally adjudicated by the AOJ.  Therefore it would be prejudicial for the Board to consider this question in the first instance.  The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on the question of the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  When a veteran both challenges the validity of the debt and requests waiver, the RO must fully review the file and any material the veteran submits, and make appropriate written findings with regard to the validity of the debt.  38 C.F.R. § 1.911(c) (2013); VAOPGCPREC 6-98 (Apr. 24, 1998).  As this has not yet been done, the Board finds that a remand is warranted for the AOJ to adjudicate the Veteran's validity of debt claim. 

The claim of entitlement to waiver of recovery of nonservice-connected pension benefits in the amount of $31,372.67 is inextricably intertwined with the claim of whether the debt in the amount of $31,372.67 for overpayment of nonservice-connected pension benefits is valid.  In other words, development of the Veteran's validity of debt claim may impact her waiver of overpayment claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  As such, the Board must defer a determination regarding waiver of recovery of the debt until the question of the validity of the debt has been resolved.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should develop and adjudicate the Veteran claim of whether the debt in the amount of $31,372.67 for overpayment of nonservice-connected pension benefits is valid.  Notice of the decision and appellate rights should be provided to the Veteran and her representative.

2.  If it is determined that a debt was properly created, appropriate action should be undertaken to obtain a new financial status report and the Committee on Waivers and Compromises should then readjudicate the waiver claim.

3.  If either the validity of the debt claim and/or the waiver claim is denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case addressing each issue which remains denied.  After the Veteran and her representative are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
A. M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



